EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, dated April 1, 2008, by and between Best Energy Services, Inc., a Nevada company with offices at 1010 Lamar Suite 1200 Houston, Texas 77002 (¡§BES¡¨ or the ¡§Company¡¨) and Chuck Daniels having an address at , Texas (the ¡§Employee¡¨). RECITALS: BES desires that Employee serve as its Executive Vice President and Chief Operating Officer and Employee desires to serve BES in such capacity on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto, intending to be legally bound, agree as follows: 1.Engagement. BES hereby employs the Employee and the Employee hereby accepts such employment upon the terms and subject to the conditions of this Agreement. 2.Term. The term of the Employee¡¦s engagement under this Agreement shall commence as of April 1, 2008, and, subject to the terms and conditions hereof, shall continue until December 31, 2009 (the ¡§Initial Term¡¨).Unless at least sixty (60) days prior to the end of the Initial Term either party shall give notice to the other of the termination of this Agreement as of the end of the Initial Term, subsequent to the Initial Term, Employee shall continue in the employ of the Company on a month to month basis on the terms and conditions hereof.The period during which Employee is employed by the Company, inclusive of the Initial Term, is referred to herein as the ¡§Term.¡¨ 3.Duties; Efforts. (a)During the Term, Executive shall diligently (i) serve as Executive Vice President and Chief Operating Officer of the Company or in such other executive capacity as may be assigned to him by the Board of Directors of the Company (the ¡§Board¡¨); (ii) report to the Chief Executive Officer and (c) abide by and carry out the policies and programs of the Company as the same may exist from time to time. (b)The Employee shall devote a majority of his business time, attention and energies to the business and affairs of BES, shall use diligent efforts to advance the best interests of BES, and shall not during the Term be engaged in any other business activities, whether or not such business activities are pursued for gain, profit or other pecuniary advantage, that are in conflict with the business interests of the Company; provided, however, that, it shall not be a violation of this Agreement for the Employee to (i) serve on civic or charitable boards or committees, (ii) manage personal investments, or (iii) serve on the board of directors of a corporation not in competition with BES, with the consent of the Board, which consent shall not be unreasonably withheld. (c)Employee acknowledges that the performances of his duties will require substantial and frequent travel and that Employee may be expected to travel as necessary and at the reasonable request of the Chief Executive Officer. 4.Compensation. (a)Base Salary.Employee¡¦s initial base salary (¡§Base Salary¡¨) shall be $14,583.34 per month. The Base Salary shall be increased to $16,000 per month as of the first month beginning after the earlier of the date on which an S-1 or SB-2 registration statement becomes effective in 2008 or the date on which the common shares sold in the private placement by Hybrook Resources, Inc. in February 2008 and held by non-affiliates can be traded without restriction.After the increase to $16,000 per month, the Base Salary shall be increased by the same or a larger percentage as the highest percentage increase of a Base Salary for any other executive officer, whenever the Base Salary is increased for any executive officer.Base Salaries are expected to be reviewed at least annually by the Board.The Base Salary is payable in accordance with the Company¡¦s payroll practices, but no less frequently than monthly. (b)Car Provision.During the Term of this Agreement, Company shall providea Chevrolet Tahoe or mutually-agreed equivalent vehicle for the use of Employee in the conduct of his duties. (c)Discretionary Performance Bonus.During the Term of this Agreement, provided Employee is then in the employ of the Company, the Board in its sole discretion shall determine whether to award Employee a performance-based cash bonus (the ¡§Bonus¡¨).Such bonus shall be in addition to and separate from the Employee¡¦s Base Salary and shall be no less than 50% of the highest Bonus granted to any other executive officer. (d)Out-of Pocket Expenses.BES shall reimburse Employee for out-of-pocket expenses incurred by him in the performance of his duties hereunder in accordance with Company policy in effect from time to time. (e)Vacation. The Employee shall be entitled to four weeks paid vacation per annum.Such vacation shall be taken at a time not inconvenient to BES, upon reasonable prior notice to the Chief Executive Officer and in increments of not more than ten (10) business days in any thirty (30) day period.The Employee shall be entitled to an additional week paid vacation per annum beginning in the second calendar year of the Term.The vacation days shall be exclusive of federal holidays.No vacation time shall be paid for if not taken and unused vacation time may be carried forward for no more than one year. (f)Participation in Benefit Plans.
